Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric J. Martineau, Reg. No. 66,456 on 8/3/2021.
The application has been amended as follows:
In claim 1, line 6, "an edge" has been replaced with –a second edge–
In claim 7, lines-3, "a mating strip and a snap fit connection" has been replaced with –two mating strips comprising complementary grooves or indentations around the perimeter of each half, and a snap fit connection of said mating strips–
Allowable Subject Matter
Claims 1, 3-5, 7, and 9-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20110174711 et. al., in further view of US Patent Application Publication No. 20080257813 by Proulx et. al.; and US Patent Application Publication No. 20110174711 Morrissey et. al., in further view of WO 2015063490 A1 by DODGSON.
As to independent claim(s) 1, US Patent Application Publication No. 20110174711 Morrissey et. al. is considered to be the nearest prior art, but Morrissey does not teach nor fairly suggest wherein:
two halves of the sealing case mate together using a snap-fit combination comprising: one half of the sealing case that comprises an edge having a first indentation and a second half of the sealing case comprises an edge having a second indentation complementary to the first indentation.
As to independent claim(s) 7, US Patent Application Publication No. 20110174711 Morrissey et. al. is considered to be the nearest prior art, but Morrissey does not teach nor fairly suggest wherein:
two halves of the sealing case are configure to join using two mating strips comprising complementary grooves or indentations around the perimeter of each half, and a snap fit connection of said mating strips; and where the two halves of the sealing case are identical.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 4/09/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M, T, Th 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773